Counsel for appellant and appellee have filed in this Court a joint motion praying that the judgment of the District Court be recast to conform to the Compensation Statute, specifically setting out the wording to be incorporated therein, and that as recast, the said judgment be affirmed.
Acting in accordance with the aforesaid motion, it is therefore ordered adjudged and decreed that plaintiff be awarded compensation in the sum of $12.28 per week, during the period of disability but not beyond 400 weeks, beginning as of December 14th, 1942, and costs of this suit, and that, as amended, the said judgment be affirmed.